           Case 1:20-cr-00206-DAD-BAM Document 20 Filed 11/23/20 Page 1 of 2


1    RICHARD M. OBERTO
     ATTORNEY AT LAW
2
     State Bar No. 247285
3    516 W. Shaw Ave., Ste. 200
     Fresno, California 93704
4    Telephone: (559) 221-2557
5
     Attorney for Defendant,
6    Michael Erin Vandeventer

7                                  IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                            NO. 1:20-CR-00206
10
                      Plaintiff,
11
          v.                                              WAIVER OF DEFENDANT’S PERSONAL
12                                                        PRESENCE PURSUANT TO FEDERAL
     MICHAEL ERIN VANDEVENTER                             RULES OF CRIMINAL PROCEDURE,
13                                                        RULE 43 (b)(3); ORDER
14                    Defendant.
15

16   TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:
17             Defendant MICHAEL ERIN VANDEVENTER (“Mr. Vandeventer”) has been advised of
18
     his right to be personally present at all stages of the court proceedings in the above entitled
19
     action against him. Mr. Vandeventer hereby waives his right to be present for proceedings that
20

21
     involve only a conference or a hearing on a question of law pursuant to Federal Rules of

22   Criminal Procedure, Rule 43, subdivision (b)(3).
23             Pursuant to this waiver, Mr. Vandeventer request that the Court allow his interest to be
24
     represented by the presence of his attorney, Richard M. Oberto, and he agrees that his interests
25
     shall be represented the same as if he were personally present. Mr. Vandeventer agrees that
26

27
     notice to his attorney that his personal presence is required for a proceeding at a specific time

28   and place will be deemed notice to Mr. Vandeventer of the requirement of his personal presence.
     WAIVER OF DEFENDANT’S PERSONAL APPEARANCE; ORDER                                         1
           Case 1:20-cr-00206-DAD-BAM Document 20 Filed 11/23/20 Page 2 of 2


1

2

3    DATED: 11/19/2020                                  /s/ Michael Erin Vandeventer
                                                          MICHAEL ERIN VANDEVENTER
4                                                             Defendant
                                                              Original signature retained by
5
                                                               attorney Richard M. Oberto
6

7
     DATED: 11/19/2020                                  /s/ Richard M. Oberto
8
                                                        RICHARD M. OBERTO
9                                                              Attorney for Defendant,
                                                               Michael Erin Vandeventer
10                                                             Original signature retained by
                                                               attorney Richard M. Oberto
11

12

13                                               ORDER
14
            IT IS HEREBY ORDERED that the personal presence of Defendant MICHAEL ERIN
15
     VANDEVENTER is not required for proceeding that involve only a conference or a hearing on a
16
     question of law pursuant to Federal Rules of Criminal Procedure, Rule 43, subdivision (b)(3)
17

18

19
           IT IS SO ORDERED.
20

21   Dated: November 23, 2020                                  /s/ Barbara   A. McAuliffe
22                                                      UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28
     WAIVER OF DEFENDANT’S PERSONAL APPEARANCE; ORDER                                      2
